Citation Nr: 9924220	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-29 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a Total Rating for Individual Unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1972 to July 1974 and 
from July 1980 to June 1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in March 1997.  A statement of the case was 
mailed to the veteran in September 1997.  The veteran's 
substantive appeal was date-stamped as received in August 
1998.  However, the veteran's representative sent a letter to 
the RO attaching a certified mail receipt showing that the RO 
received the veteran's substantive appeal on October 14, 
1997.  The Board will therefore accept the veteran's 
substantive appeal as timely.  

In an August 1997 rating decision, service connection for 
disabilities of the hips, left knee, and back was denied.  
Thereafter, the veteran was notified of this decision and of 
his procedural and appellate rights.  Since a notice of 
disagreement has not been received, none of these issues is 
in appellate status and before the Board at this time.  

In addition, in August 1996 correspondence, the veteran 
raised the issue of entitlement to service connection for an 
acquired psychiatric disorder, other than post-traumatic 
stress disorder (PTSD), as due to Agent Orange exposure.  The 
Board refers this issue to the RO for appropriate action.  


REMAND

The veteran is service-connected for PTSD, evaluated at 30 
percent disabling; hearing loss, evaluated at 30 percent 
disabling; residuals of a right knee injury, evaluated at 20 
percent disabling; and hypertension, evaluated at 10 percent 
disabling.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1998).

In reaching its determination in this case, the Board has 
followed the analysis of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") in Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
Court held that for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes his case outside the 
norm.  38 C.F.R. §§ 4.1, 4.15 (1998).  The fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high schedular rating which is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Moreover, there is no statute or regulation which requires VA 
to conduct a job market or employability survey to determine 
whether a claimant is unemployable as a result of one or more 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (1998).  Marginal 
employment is not to be considered substantially gainful 
employment.  Factors to be considered, however, will include 
the veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (1998).

In this case, the Board notes that the medical evidence is 
insufficient to determine whether or not the veteran is 
unemployable by reason of his service-connected disabilities 
alone.  As such, further evaluation is necessary.  The 
veteran should be afforded VA medical examinations to include 
specific evaluations for his service-connected disabilities 
as follows: an orthopedic evaluation to evaluate the 
veteran's residuals of a right knee injury; an audiological 
evaluation to evaluate the veteran's hearing loss, a 
cardiovascular evaluation to evaluate the veteran's 
hypertension; as well as a psychiatric evaluation to evaluate 
the veteran's PTSD.  The examiner(s) should provide medical 
opinions as to the limitations, if any, the veteran's 
service-connected disabilities place on employment.  The 
examiner(s) should give medical opinions as to whether the 
veteran's service-connected disabilities alone preclude 
employment.  In addition, all recent VA clinical records 
should be obtained.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:


1.  The RO should obtain and associate 
with the claims file copies of all VA 
clinical records, which are not already 
in the claims file.

2.  The veteran should be afforded a 
complete VA examination to include 
orthopedic, audiological, cardiovascular, 
and psychiatric evaluations.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, 
should be made available to the 
examiner(s) prior to the examination(s).  
All special studies and tests, including 
x-rays, should be undertaken.  The 
examiner(s) should be asked to provide 
detailed findings of the current 
manifestations of the veteran's following 
service-connected disabilities:  PTSD, 
hearing loss, hypertension, and residuals 
of a right knee injury.  The examiner(s) 
should also give medical opinions as to 
the limitations, if any, the veteran's 
service-connected disabilities place on 
employment.  The examiner(s) should give 
medical opinions as to whether the 
veteran's service-connected disabilities 
alone preclude employment.

3.  The RO should readjudicate the 
veteran's claim for entitlement to a 
total disability rating based on 
individual unemployability.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



